DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/26/2021 has been entered. Claims 1, and 4-7 are pending. Claims 2-3 have been canceled. 
 Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1 and 4-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitations “the interposed portion” and “the abutting surface” which have redundancies which make the claim unclear. The claim recites that “the interposed portion is thicker than other parts of the gasket interposed between the lid and the lower surface of the terminal” and then later recites “an abutting surface abutting on the lid, wherein the abutting surface is located at a 
Furthermore, the claims recite “an external shape of the interposed portion is smaller than an external shape of the lower surface of the external terminal,” and later recites “an external shape of the abutting surface is smaller than the external shape of the lower surface”.
The claims also recite “the external shape of the interposed portion has a similarity relationship with an external shape of the shaft portion,” and later recites “the external shape of the abutting surfaces corresponds to a cross-section of the shaft portion”. These are all examples of redundant language that makes the claims unclear if the claimed “interposed portion” and the claimed “abutting surface” are the same component or separate components. 
Claims 4-7 are rejected by way of dependency.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Takimoto et al., (JP 2006216411A cited on IDS dated 10/09/2017, see machine translation attached) hereinafter Takimoto.
Regarding Claim 1, Takimoto discloses a rectangular secondary cell (Takimoto [0010], Fig. 1A) comprising:
A casing “2” [0010] housing a wound positive and negative electrode assembly [0010] and having an opening portion, since the casing “2” is formed of main can “2” closed with header “7” [0010], Fig. 1A;
An external terminal “6” [0010], Fig. 1B, configured as a unitary body, since it is one piece; 

An insulating member “4A” [0011], reading on a gasket since it insulates the terminal and provides an airtight seal [0012], having an interposed portion ridge “4E” ([0012], see Annotated Fig. 1D, detail not shown in Fig. 1B), interposed between the lid “3” and a lower surface of the external terminal “6” (Annotated Fig. 1B), a cylindrical portion (Annotated Fig. 1B) through which a shaft portion “6A” [0003] of the external terminal “6” is adapted to pass [0012], Annotated Fig. 1B, 

    PNG
    media_image1.png
    254
    460
    media_image1.png
    Greyscale

Takimoto Annotated Fig. 1B

    PNG
    media_image2.png
    215
    385
    media_image2.png
    Greyscale

Takimoto Annotated Fig. 1D
Takimoto further discloses wherein the gasket “4A” includes a flange portion radially extending outward from a base end of the cylindrical portion “4B”, Annotated Fig. 1D. While not shown in Fig. 1B, it is understood that this gasket with the interposed protrusions “4E” shown in Fig. 1D can be used in the arrangement with the terminal shown in Fig. 1B. Wherein in the gasket “4A”, the interposed portion “4E” is thicker than other parts of the gasket interposed between the lid and the lower surface of the external terminal “6”, Annotated Fig. 1D, since the interposed portion “4E” is put under pressure when the electrode terminals “6” are caulked (crimped, or swaged) and can thus maintain good airtightness [0012].
It would have been obvious to one having ordinary skill in the art at the time of filing to optimize the gasket of Takimoto to include the flanged portion on the bottom of the gasket as taught by Takimoto, and/or further optimize the dimensions of the ri in order to further improve the seal by localizing pressure. 
Takimoto further discloses wherein the shaft portion is provided at a tip end portion “6A” [0003], of the external terminal “6” with a swaging portion, Annotated Fig. 1B, swaging portion,
Wherein, in the gasket “4A”, an external shape of the interposed portion is smaller than an external shape of the lower surface of the external terminal “6”, since the interposed portion “4E” is 
Wherein a lower surface of the flange portion is provided with an abutting surface (Annotated Fig. 1D) abutting on the lid “3”, when used in the arrangement shown in Fig. 1B, wherein the abutting surface is located at a partially thickened portion of the flange portion, since protrusion “4E” having the abutting surface protrudes and is thicker than the rest of the gasket “4A”, Annotated Fig. 1D,
Wherein the abutting surface of “4E” is coaxially arranged with the cylindrical portion “4B”, Annotated Fig. 1D, and abutting on the lid “3” since it comes in contact with the lid to form a good seal [0012], an external shape of the abutting surface is smaller than the external shape of the lower surface of the terminal head “6B”, see annotated Fig. 1B, 1D, abutting surface of “4E” is only a small portion is only a small portion of the gasket “4A” (Annotated Fig. 1B, 1D), and the external shape of the abutting surface corresponds to a cross-section of the shaft portion “6A”, since it is located about the through hole such that it corresponds to the shape of the shaft [0012], Fig. 1B, and
Wherein, in the gasket “4A”, a space between an upper surface of the flange portion and the abutting surface is in a compressed state in a thickness direction due to the swaging portion, since the interposed portion “4E” having the abutting surface is put under pressure when the electrode terminals “6” are caulked (crimped, or swaged) and can thus maintain good airtightness [0012]. 
Regarding Claim 4.
Claims 5-7 are rejected under 35 U.S.C. 103 as being unpatentable over Takimoto et al., (JP 2006216411A) as applied to claim 1 above, and further in view of Minamisaka (JP2008251213A cited on IDS dated 10/09/2017 see also machine translation attached) hereinafter Minamisaka.
Regarding Claim 5, Takimoto discloses all of the claim limitations as set forth above. Takimoto does not disclose wherein the interposed portion of the gasket is arranged on a recess provided in the lid. 
In a similar field of endeavor as it pertains to a rectangular secondary battery terminal sealing structure (Minamisaka [0020], Fig. 1) Minamisaka teaches wherein the lid plate has a recess where the gasket is placed [0035], see e.g. Fig. 4, there is a depression between the lid plate “3” and the gasket “2”. Minamisaka teaches that a recess in the lid plate in which the gasket is placed can prevent rotating of the terminal thus improving sealing of the battery [0009]. 
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to add a recess in the lid to accommodate the gasket of Takimoto, such that the interposed portion is arranged on a recess provided in the lid, in order to improve sealing performance. 
In a similar field of endeavor as it pertains to a rectangular secondary battery terminal sealing structure (Minamisaka [0020], Fig. 1) Minamisaka teaches wherein the lid plate has a recess where the gasket is placed [0035], see e.g. Fig. 4, there is a depression between the lid plate “3” and the gasket “2”. Minamisaka teaches that a recess in the lid plate in which the gasket is placed can prevent rotating of the terminal thus improving sealing of the battery [0009].
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to add a recess in the lid to accommodate the gasket of Takimoto, such that the interposed portion is arranged on a recess provided in the lid, in order to improve sealing performance.
Regarding Claim 6, Takimoto discloses all of the claim limitations as set forth above. Takimoto does not disclose wherein a surface of the lid opposed to the interposed portion is provided with a protrusion formed in an annular shape. 
In a similar field of endeavor as it pertains to a rectangular secondary battery terminal sealing structure (Minamisaka [0020], Fig. 1), Minamisaka teaches a lid surface “3” opposite to the gasket “2” having a protrusion “3b” [0020] formed in an annular shape (Fig. 3b, see also Fig. 4). Minamisaka teaches wherein this arrangement, in combination with a projection on the gasket itself (such as the one of Takimoto) improves sealing performance between the electrode terminal and the gasket, and prevents leaking [0021].
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to add the annular protrusion taught by Minamisaka to the lid of Takimoto opposite the interposed portion of the gasket in order to form a better seal between the gasket and the lid. 
Regarding Claim 7, Takimoto discloses all of the claim limitations as set forth above. Modified Takimoto (Minamisaka) teaches the lid having an annular protrusion to provide increased sealing, but does not specifically give an embodiment that comprises a plurality of protrusions. 
However, it would have been obvious to one having ordinary skill in the art at the time of filing to modify the annular sealing protrusion on the lid of Modified Takimoto to include a plurality of sealing protrusions in order to further improve sealing. It has been held that “mere duplication of parts”, such as the annular protrusion, “has no patentable significance unless a new and unexpected result is produced” (MPEP 2144.05(VI)(B).

Response to Arguments
Applicant’s arguments, filed 10/26/2021, with respect to claim(s) 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kirsten Tysl whose telephone number is (571)272-6979. The examiner can normally be reached Monday - Friday 9 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cynthia Kelly can be reached on (571)272-1526. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




/KIRSTEN B TYSL/Examiner, Art Unit 1722                                                                                                                                                                                                        /WILLIAM E MCCLAIN/Primary Examiner, Art Unit 1721